Status of Application
1.	Acknowledgment is made of the remarks filed 03/04/2021. No claims are canceled, added, or amended along with the remarks, and claims 1-11 remain pending and presented in the application. 
Response to Arguments
2.	Applicant’s arguments are persuasive at showing the distinctness of the instant claims over the prior art applied in the previous office action. The remarks persuasively show that the previously issued grounds of rejection based on the modification of Chantler et al in view of Li would not be able to provide a teaching rendering obvious each limitation of the instant claims, because one of ordinary skill would not have been motivated and enabled to performed the substitution upon which the grounds of rejection are based. Applicant’s showing persuasively indicates that the Chantler gunning mixture and Li spray mixture are sufficiently different in terms of component content, component size, impurity level, and intended application type such that one of ordinary skill would not have looked to Li to obtain guidance as to binder component equivalence. Thus, the teaching in Li as to the equivalence of cellulosic ether and starch ether in the binder component thereof would not have bearing to a skilled artisan in terms of potential equivalence in the Chantler mixture. As such, each limitation of the instantly claimed batch, method of using the same, and unshaped refractory is not found in the prior art, and the claims are allowable. Therefore, the previously issued grounds of prior art rejection are withdrawn. 
Allowable Subject Matter
3.	Claims 1-10 are allowed.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed batch for producing an unshaped refractory, method for producing an unshaped refractory ceramic product, and unshaped refractory ceramic product. Specifically, the prior art fails to teach a batch comprising 60 wt% or greater of a raw material based on magnesia, a chemically modified starch ether, and a water-soluble chemical binder, and wherein the batch comprises less than 10 wt% CaO and less than 10 wt% carbon. The prior art also fails to teach or suggest a method for producing an unshaped refractory ceramic producing comprising the steps of forming a batch comprising 60 wt% or greater of a raw material based on magnesia, a chemically modified starch ether, and a water-soluble chemical binder, and wherein the batch comprises less than 10 wt% CaO and less than 10 wt% carbon, mixing said batch with water, apply said mixed batch to a surface, and firing the batch. Finally, the prior art does not teach or suggest an unshaped refractory ceramic product produced from, and thus containing all compositional and structural limitations imparted by, a process of providing of a batch comprising 60 wt% or greater of a raw material based on magnesia, a chemically modified starch ether, and a water-soluble chemical binder, and wherein the batch comprises less than 10 wt% CaO and less than 10 wt% carbon, followed by mixing said batch with water, applying said batch to a surface, and firing said applied batch. 
The most relevant prior art references found are Chantler et al (US 3047411) in view of Li (CN-101367659 B). The difference from instant claims is that while Chantler et al teaches a magnesia refractory gunning mixture that is a batch comprising 1-5 wt% alkali metal silicate binder, 0.1-1 wt% cellulose carboxyether, and 94-98.9 wt% dead-burned magnesite particulate that is 87.5 wt% MgO, Chantler does not teach or suggest that a binder component of starch ether can be present, and there is not a teaching in the prior art that would motivated one of ordinary skill to add or replace for such a starch ether component to Chantler. Li teaches a batch composition comprising a magnesia-based main component and that is used in a spraying application, and teaches that starch ether can be used equivalently to cellulosic ethers as the required organic additive component; Li, however, does not teach or suggest that the inventive mixture comprises 60 wt% or greater magnesia-based main component along with a water-soluble chemical binder in addition to said starch ether component. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW4 May 2021